Exhibit 10.1

 

AGREEMENT

 

1.             The intent of this Agreement (“Agreement”) is to mutually and
amicably resolve all issues relating to the employment of Dennis H. Jones
(“Jones”) by Commerce One Operations, Inc. and Commerce One, Inc. (“Commerce
One”).  The parties agree that Jone’s last day of employment at Commerce One
will be June 30, 2002.

 

2.             Loan Repayment.  The Indemnity Agreement Secured by Deed of Trust
by and between Commerce One, Inc. and Dennis H. Jones, dated August 22, 2001 is
ammended by deleting the current Section 4 (iii) and inserting in its place the
following:

 

“(iii) convey the Property and all items purchased with funds from the
Supplemental Loan (“Total Property”) to the Company by grant deed and general
warranty bill of sale subject only to those exceptions to title to which the
deed of trust is subject (with such conveyance of the Total Property
constituting full satisfaction of Jones’ indemnity obligations).”

 

3.             Non-solicitation.  In consideration of the foregoing, Jones
agrees that for a period of one year from the effective date of this Agreement,
he will not directly or indirectly solicit, induce or encourage any employee of
Commerce One to terminate his or her employment with the Company for any
reason.  Jones further agrees that for a period of one year, he will not
solicit, induce or encourage on behalf of any competing entity, either directly
or indirectly, any customer of Commerce One to the extent the identity of the
customer constitutes a trade secret or proprietary information of Commerce One,
nor will he disclose any Commerce One trade secret or proprietary information
for any purpose.

 

4.             Return of Commerce One Property.  Jones agrees that any rights he
obtains under this Agreement are contingent upon his returning all Commerce One
property in his possession or control, except for the agreed upon computer
equipment that is installed at his primary Memphis residence (“Computer
Equipment”), to which Jones shall take title.  Such Computer Equipment is
conveyed “as is” and Commerce One disclaims all warranties relating to the
Computer Equipment, including without limitation the warranties of title,
merchantability and fitness for a particular purpose.

 

5.             General Release.  In consideration of the foregoing, Jones, his
successors and assigns completely release Commerce One and all its parents,
subsidiaries, affiliates, agents, employees, predecessors, successors,
shareholders, directors and assigns from all claims, rights, demands, actions,
obligations, and causes of action of every kind, known or unknown, which Jones
may now have, or ever has had, arising from or in any way connected with his
employment or application for employment with Commerce One, including but not
limited to claims regarding any payment, benefits or compensation of any form
(during employment or upon or after separation), claims under the California
Fair Employment and Housing Act, Title VII of the Civil Rights Act of 1964, this
Age Discrimination in Employment Act of 1967, the Americans With Disabilities
Act, all claims relating to any contracts, express or implied, and any claims
for breach of the covenant of good faith and fair dealing, express or implied;
all “wrongful discharge” claims; any breach of fiduciary responsibility; any
tort of any nature; and any other laws and regulations relating to employment
and any and all claims for attorney’s fees and costs that are not specifically
addressed in this Agreement.

 

Nothing in this Agreement shall constitute a waiver of any rights Jones may have
to indemnification for third-party claims for actions taken in the course and
scope of his employment at Commerce One.

 

--------------------------------------------------------------------------------


 

6.             Release of Unknown Claims.  Section 1542 of the Civil Code of the
State of California provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IS
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Jones understands that the Civil Code section quoted above gives him the right
to refuse to release existing claims of which he is not now aware, unless he
voluntarily chooses to waive this right.  Jones voluntarily elects to waive all
claims that now exist against Commerce One, if any, whether known or unknown.

 

7.             Covenant Not to Sue.  At no time after signing this Agreement
will Jones pursue, assist, cause, or knowingly permit the prosecution of, in any
state, local, federal or foreign court, administrative agency, or other
tribunal, any claim of any kind, known or unknown, which he may have or has ever
had against Commerce One and/or any officer, director, employee or agent of
Commerce One, which is based in whole or in part on any matter covered by this
Agreement.

 

8.             Severability of Terms.  Should any provision of this Agreement be
determined to be invalid by a court or government agency of competent
jurisdiction, that provision will be limited or eliminated to the minimum extent
necessary so that this Agreement shall otherwise remain in full force and effect
and enforceable.

 

9.             Entire Agreement.  This Agreement supersedes and voids all prior
agreements (oral or written), if any, between Jones and Commerce One, regarding
any salary, benefits, or other compensation from the Company of any form and
constitutes the entire agreement between the parties with respect to the subject
matter hereof.  This provision shall not, however, supersede the following: (a)
the Indemnification Agreement between Jones and Company dated April 2, 2001, (b)
the Employee Proprietary Information Agreement between Jones and Company dated
April 2, 2001, or (c) except as provided in Section 2 of this Agreement, the
Employee Loan Agreement (including the related Indemnity Agreement Secured by
Deed of Trust, Tax Matters Agreement, Deed of Trust with Assignment of Rents,
Rider to Deed of Trust and Substitution of Trustee and Reconveyance of Deed of
Trust).  Except as expressly amended hereby, such agreements shall remain in
full force and effect in accordance with their terms.

 

10.           Voluntary and Informed Agreement.  This Agreement constitutes the
understanding of the parties on the subjects covered.  Jones expressly warrants
that he has read and fully understands this Agreement; that he has had the
opportunity to consult with legal counsel of his own choosing and to have the
terms of the Agreement fully explained to him; that he is not executing this
Agreement in reliance on any promises, representations or inducements other than
those contained herein; and that he is executing this Agreement voluntarily,
free of any duress or coercion.

 

11.           Revocation Period.  Jones acknowledges that after having the
opportunity to consult with an attorney prior to signing this Agreement, he
understands he has twenty-one days in which to consider whether to sign this
Agreement; and that he further understands that if he signs this Agreement, he
will be given seven days following the date on which he signs this Agreement to
revoke it and that this Agreement will not be effective until after this
seven-day period had lapsed.

 

2

--------------------------------------------------------------------------------


 

12.           Effective Date.  Each and every term of this Agreement shall
become effective on the eighth day after it is signed by all parties.

 

Dated:  6/17/02

 

/s/ Dennis Jones

 

 

 

Dennis Jones

 

 

 

Dated:  6/20/02

 

/s/ Mark Hoffman

 

 

 

Mark Hoffman,

 

 

Chief Executive Officer

 

 

For Commerce One, Inc.

 

 

Commerce One Operations, Inc.

 

3

--------------------------------------------------------------------------------